                 Case 2:20-cv-01480-MJP Document 39 Filed 12/01/20 Page 1 of 2



 1                                                                    Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
10
     RIVKA ("REBECCA") SPIVAK,
11
                           Plaintiff,                     Case No. 2:20-cv-01480-MJP
12
            v.                                           ORDER GRANTING STIPULATED
13                                                       MOTION TO EXTEND DEADLINE FOR
     ALPHABET INC., FACEBOOK INC., BRIAN                 PLAINTIFF TO RESPOND TO
14   LEE JOHNSRUD, SHAWN JASON BAYERN, `                 DEFENDANTS’ MOTION TO DISMISS
     RAYMOND LESLIE BLESSEY, AYAN RAY                    AND MOTION TO STRIKE AND
15   KAYAL, DAVID ANDREW RUSSCOL,                        CONTINUING NOTED MOTION
     DIANA RUTH SHERMAN, MAX RAYMOND                     CALENDAR DATE
16   CHO; DOES I THROUGH X, AND ROE
     BUSINESS ENTITIES I THROUGH X,
17
                           Defendants.
18

19

20          Based on the stipulation of the parties (Dkt. No. 38), it is HEREBY ORDERED that the
21   deadline for Plaintiff Rivka Spivak to respond to Defendants’ Motion to Strike (dkt. #30) and
22   Motion to Dismiss (dkt. #31) is extended to December 3, 2020. Defendants shall file their replies
23   on or before December 9, 2020. Both motions are renoted for consideration on December 9, 2020.
24   \\
25   \\
26   \\




     ORDER EXTENDING RESPONSE DEADLINE AND
     NOTING DATE - 1
     (Case No. 2:20-cv-01480-MJP)
             Case 2:20-cv-01480-MJP Document 39 Filed 12/01/20 Page 2 of 2



 1         DATED this 1st day of December, 2020.
 2

 3

 4                                                 A
                                                   MARSHA J. PECHMAN
 5
                                                   United States District Court Judge
 6

 7

 8

 9
10

11

12

13

14                                             `
15

16

17

18

19

20

21

22

23

24

25

26




     ORDER EXTENDING RESPONSE DEADLINE AND
     NOTING DATE - 2
     (Case No. 2:20-cv-01480-MJP)
